         Case 2:19-cr-20052-JAR Document 122 Filed 07/26/21 Page 1 of 5




           UNITED STATES DISTRICT COURT
                                    District of Kansas

UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                  Case No. 19-20052-01-JAR

FENG TAO,

                       Defendant.


    GOVERNMENT’S SUR-REPLY IN RESPONSE TO NEWLY
    RAISED ARGUMENTS IN DEFENDANT’S REPLY BRIEF

       COMES NOW the United States, by and through undersigned counsel, and hereby

responds to the newly raised arguments in Defendant Franklin Tao’s Reply in Further Support of

Motion for Rule 15 Depositions [Dkt. No. 116 (“Def. Reply”)]. For the reasons set forth below,

and in the Government’s response [Dkt. No. 113 (“Gov. Resp.”)], the Court should deny

Defendant’s motion.

       Defendant argues for the first time in his reply that denial of his Rule 15 motion would

deprive him of his constitutional right to present a defense under the Fifth and Sixth

Amendments. Def. Reply at 13-15. He specifically claims that he has a constitutional right to

conduct pretrial depositions and that such a right “transcends” the Federal Rules of Criminal

Procedure and Evidence. Defendant cites various Supreme Court cases, but none of them

supports the proposition that defendants have an unfettered right to depose individuals in a
         Case 2:19-cr-20052-JAR Document 122 Filed 07/26/21 Page 2 of 5




criminal case. In fact, those same cases state the contrary.

       While defendants have a constitutional right to present a defense, “that right is not

absolute.” United States v. Hammers, 942 F.3d 1001, 1012 (10th Cir. 2019), cert. denied, 140 S.

Ct. 2768 (2020); see also Rock v. Arkansas, 483 U.S. 44, 55 (1987) (“The right may, in

appropriate cases, bow to accommodate other legitimate interests in the criminal trial process.”).

The Constitution does not relieve a defendant from compliance with “established rules of

procedure and evidence designed to assure both fairness and reliability in the ascertainment of

guilt and innocence.’” United States v. Austin, 981 F.2d 1163, 1165 (10th Cir. 1992) (quoting

Chambers v. Mississippi, 410 U.S. 284, 302 (1973)). “For example, ‘[t]he accused does not have

an unfettered right to offer testimony that is . . . inadmissible under standard rules of evidence.’”

Hammers, 942 F.3d at 1012 (quoting Taylor v. Illinois, 484 U.S. 400, 410 (1988)). Nor does a

defendant have the unconstrained ability to conduct pretrial depositions, which are governed by

Rule 15. See Gov. Resp. at 4-10 (discussing relevant case law).

       Defendant’s argument wrongly attempts to equate the denial of his Rule 15 motion with

the exclusion of testimony at trial. Rule 15 serves a particular purpose – the preservation of

testimony in exceptional circumstances. It is narrowly circumscribed and does not provide a

method for pretrial discovery. The moving party carries the burden of establishing that such

circumstances exist that warrant deviation from the general rule that witnesses should testify at

trial. As discussed in the Government’s response, Defendant’s vague and conclusory assertions

are insufficient to satisfy his burden.1 The Court would be well within its discretion to deny his

motion based on the record before it. See United States v. Jinian, No. CR-09-1103-JSW EDL,




1
  As the movant, it is also Defendant’s responsibility to take the steps necessary to comply with
the laws of the host country, which he has declined to do through the letter rogatory process.
                                                  2
         Case 2:19-cr-20052-JAR Document 122 Filed 07/26/21 Page 3 of 5




2010 WL 3910138, *3-4 (N.D. Cal. Oct. 5, 2010) (exercising discretion to deny defendant’s Rule

15 motion where defendant offered witness’s declaration that was “extremely vague as to the

substance of his actual testimony”); cf. United States v. Thai, 141 F.3d 1182, 1998 WL 141219,

at *1 (9th Cir. Mar. 25, 1998) (table decision) (rejecting claim that district court abused its

discretion by denying a Rule 15 motion to depose witnesses in China when movant failed to

make a sufficient showing under Rule 15).

       Moreover, even if denying Defendant’s motion results in him being unable to present the

testimony at trial, there is no basis for this Court, let alone the Tenth Circuit, to determine

whether denial of Defendant’s motion would exclude otherwise admissible evidence “of such an

exculpatory nature that its exclusion [would] affect[] the trial’s outcome.” See, e.g., United States

v. Tapaha, 891 F.3d 900, 905 (10th Cir. 2018) (rejecting defendant’s claim that exclusion of

witness testimony violated her constitutional rights after analyzing detailed proffers); United

States v. Oldbear, 568 F.3d 814, 821-22 (10th Cir. 2009) (same). Defendant complains of

constitutional violations but ignores the fact that he alone can remedy his own failure to comply

with Rule 15.

       Finally, if the Court permits remote foreign depositions on the current record, it risks

undermining Rule 15 and constitutional protections in other circumstances where the

government is the movant. See United States v. Drogoul, 1 F.3d 1546, 1551 (11th Cir. 1993) (“In

particular, because of the absence of procedural protections afforded parties in the United States,

foreign depositions are suspect and, consequently, not favored.”).

       In sum, the Court would not be abusing its discretion by denying Defendant’s Rule 15

motion, nor would it be infringing upon his right to present a defense. For the reasons set forth

above, and in the Government’s original response, the Court should deny Defendant’s motion.



                                                   3
Case 2:19-cr-20052-JAR Document 122 Filed 07/26/21 Page 4 of 5




                                  Respectfully submitted,

                                  /s/ Benjamin Hawk
                                  Benjamin J. Hawk
                                  Adam P. Barry
                                  Trial Attorneys
                                  National Security Division
                                  U.S. Department of Justice

                                  /s/ Christopher Oakley
                                  D. Christopher Oakley
                                  Assistant United States Attorney
                                  United States Attorney’s Office for the
                                  District of Kansas




                              4
          Case 2:19-cr-20052-JAR Document 122 Filed 07/26/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of July, 2021, I caused the foregoing pleading to be filed

with the Clerk of the Court, with a true and accurate copy provided to each counsel of record in the

case.

                                                        /s/ Christopher Oakley
                                                        D. Christopher Oakley




                                                   5
